                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

PHILLIP TODD TUCKER,
Inmate No. 2259,
      Plaintiff,

vs.                                              Case No.: 3:20cv5854/LAC/EMT

OKALOOSA COUNTY BOARD
OF COMMISSIONERS, et al.,
     Defendants.
_______________________________/

                                       ORDER

       The chief magistrate judge issued a Report and Recommendation on May 3,

2021 (ECF No. 7). Efforts were made to furnish all parties a copy of the Report and

Recommendation and to afford all an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). Mail to Plaintiff was returned marked

“not in jail.”

       Having considered the Report and Recommendation, I have determined the

Report and Recommendation should be adopted.

       Accordingly, it is ORDERED:

       1.        The chief magistrate judge’s Report and Recommendation (ECF No. 7)

is adopted and incorporated by reference in this order.



Case No.: 3:20cv5854/LAC/EMT
                                                                             Page 2 of 2

       2.     That this action is DISMISSED WITH PREJUDICE for failure to

state a claim upon which relief can be granted.

       3.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 8th day of July, 2021.




                                 s /L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5854/LAC/EMT
